EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Delete claim 27 and insert new claim 27 as follows:

--27.	The solid rinse aid composition of claim 23, wherein the
composition comprises an additional association disruption agent which is an additional  alcohol alkoxylate EO/PO surfactant.—

In line 1 of claim 34 delete “32” and insert –31—therefor

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicants have claimed a solid rinse aid according to claim 23.  Though the individual surfactants are known, the prior art does not teach a rinse aid with applicants’ specific ternary mix of nonionic surfactants:
(a) an ethoxylated alcohol R-O-(CH2CH2O)n-H, wherein R is a (C1-C12)
alkyl group, and n is an integer in the range of 1 to 100 (examiner’s note: ethoxylated alcohols with very short chain alkyl groups are very rare);
(b) a polyoxyethylene-polyoxypropylene block copolymer surfactant; and
(c) a C12-14 fatty alcohol EO/PO-surfactant (examiner’s note: while ethoxylated alcohols are very common, ethoxylated/propoxylated alcohols are much less common).  Accordingly, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761